ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Gulf Pacific Contracting, LLC                )      ASBCA No. 62995
                                             )
Under Contract No. N40085-16-D-8313          )

APPEARANCE FOR THE APPELLANT:                       Laurence J. Zielke, Esq.
                                                     Zielke Law Firm, PLLC
                                                     Louisville, KY

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Jerry Kim, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       Appellant, Gulf Pacific Contracting, LLC, appealed from a July 15, 2021
contracting officer's final decision. By letter dated September 2, 2021, that decision
has been rescinded and the government requests dismissal without prejudice. In an
October 1, 2021 email, appellant agreed with the government’s motion to dismiss. We
dismiss the appeal as moot.

      Dated: October 19, 2021



                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 62995, Appeal of Gulf
Pacific Contracting, LLC, rendered in conformance with the Board’s Charter.

      Dated: October 19, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals